DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.

Claim Rejections - 35 USC § 112
The rejections of claims 12, 21, 26, 29, and 30 made previously under 35 U.S.C. 112(a), (b), and (d) are withdrawn in view of Applicant's amendment, filed October 12, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 12, 21, 22, 26, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sheedy (US PG Pub. No. 2013/0224471), as evidenced by FiberMax Composites, in view of Lewinsohn (US PG Pub. No. 2010/0255289) and, optionally, Wang (US PG Pub. No. 2013/0171445) and/or Mehrotra (US Pat. No. 4,820,663) and/or Bandyopadhyay (US Pat. No. 5,030,397).
Regarding claims 12, 21, 22, 26, and 29-32, Sheedy teaches a ceramic component comprising a ceramic matrix composite (CMC) component that may be formed by the polymer infiltration and pyrolysis (PIP) method that is covered with a glaze that may be amorphous (i.e. "glass-based") coating a porous exterior surface and at least partially filling a plurality of open pores in the surface of the CMC component (par. 18, 21, 22, 39, 67, 68).  During the PIP process to form the CMC component, a preceramic polymer is infiltrated into a porous reinforcement structure, which may be a fibrous structure including multiple tows of fibers, is cured, and is pyrolyzed, thereby forming a ceramic char from the polymer-derived ceramic (par. 21, 76). As evidenced by FiberMax Composites, who teaches that "tow" refers to a bundle of filaments, Sheedy's tow-comprising composite comprises fiber bundles within a ceramic matrix. Sheedy's teaching of at least partially filling the pores of his substrate encompasses and/or renders obvious complete pore filling.  See MPEP 2144.05. 
The glaze may be made from a powder, a glass material, which may include a lithium aluminosilicate (i.e. "LAS"), barium magnesium silicate (i.e. "BMAS"), or  strontium aluminosilicate (i.e. "SAS") system, a preceramic polymer carrier that is eventually heated to form a ceramic (i.e. the ceramic is "polymer-derived matrix"), and other components, such as precipitated ceramic crystal phases (i.e. ceramic "powder fillers") and forms a flowable coating that infiltrates the porous structure of the CMC component substrate (i.e. the glass-based coating densifies the composite material) (par. 13, 15, 16, 69, 70, 72, 74, 75).  The powdered materials in Sheedy's glaze may be melted together (i.e. "consolidated") during preparation to become flowable so that they may enter the pores of the substrate (par. 73).  The infiltration process may be assisted by applied vacuum (par. 75).  Sheedy teaches that the glaze material is immobilized in the pores of the CMC and is unable to exfiltrate from the pores, once hardened (par. 75).  Therefore, the glaze is integrated and, at very least, mechanically bonded to the CMC component.  
 Although Sheedy might be considered to differ from the current invention in that he does not explicitly exemplify a product including a PIP CMC component made up of tows of fibers that is coated and infiltrated or vacuum-infiltrated in at least some of its pores with an amorphous glaze including one or more of a glass material (i.e. it is "glass-based"), such as a LAS, BMAS, or SAS system, a polymer-derived ceramic matrix composition, and/or a crystalline ceramic inclusions (i.e. a ceramic filler) it would have been obvious to one of ordinary skill in the art to make such a product because Sheedy explicitly teaches each component/feature is appropriate for his product.  Although Sheedy also does not explicitly teach that the glaze on such a product would be formed by melting together at least some particles forming it, it further would have been obvious to do so because Sheedy teaches such a formation method to be appropriate. 
The teachings of Sheedy may be considered to differ from the current invention in that his glass-based coating is not explicitly taught to comprise "powder fillers" or a carbide- or nitride-based powder filler.  However, as discussed above, Sheedy's coating includes an aluminosilicate and covers a composite ceramic material.  Lewinsohn further teaches to include inert powder fillers, such as SiC or Si3N4, in composite aluminosilicate coatings in order to promote coating adhesion and reduce shrinkage of the coatings, and to include other fillers, such as Al2O3, ZrO2, and others, to modify other properties, e.g. coefficient of thermal expansion ("CTE"), oxidation resistance, erosion resistance, etc. of the coatings (par. 14, 51, 52).  Lewinsohn teaches that such fillers are homogenously mixed with the coating composition prior to applying the mixture to a substrate (par. 52).  Therefore, it would have been obvious to one of ordinary skill in the art to homogenously mix an inert powder filler, such as SiC and/or Si3N4, and/or one or more of the other powder fillers powders taught by Lewinsohn in the prior art composite coating, including mixing/configuring the coating such that it includes both filler and the above-discussed silicate(s) distributed throughout it in order to promote coating adhesion, reduce coating shrinkage, and control one or more other coating properties, such as CTE, oxidation resistance, and erosion resistance.  Accordingly, the glass-based coating that would have been obvious in view of the cited prior art includes one of the recited silicates, ceramic crystals, which qualify as "powder fillers", one or both of SiC and Si3N4 (either or both of which qualify as a "powder filler" and/or as being one of the recited carbides or nitrides), and one or more additional powder fillers.       
The claim limitations direct to the formation of the formation of the recited product are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather to the product implied by the recited procedure.  See MPEP 2113.  It is not clear how a "hot pressed consolidated glass-based coating" integrated and bonded to a PIP CMC component as claimed differs in structure from Sheedy's product.  As such, Sheedy's product meets the claim limitations because it has the implied structure.  
If Sheedy were considered to differ from the current invention because he does not teach hot pressing and consolidating the glaze, then it is noted that, as discussed above, Sheedy does teach to form a composite product including a glass-based ceramic coating bound to an underlying substrate. Sheedy also teaches that the coating is intended to densify the underlying composite material (par. 37, 37).  Wang further teaches to subject a substrate coated with a ceramic composite layer to hot isostatic pressing to enhance the density, hardness, and toughness of the ceramic coating layer (par. 19).  Mehrotra teaches that hot pressing is commonly used to fully densify ceramic materials and that glazes can be used to seal the surfaces of such materials (col. 1, ln. 13-14; col. 1, ln. 40-52). Bandyopadhyay further teaches encapsulating ceramics in a glass encapsulating agent and applying hot isostatic pressing in order to render the ceramic article densified and crack-free and in order to enhance the material's reliability in high-temperature applications (col. 5, ln. 36-50).  Accordingly, it would have been obvious to one of ordinary skill in the art to subject Sheedy's glass-based coating and coated composite material to hot pressing or hot isostatic pressing in order to enhance the density, hardness, and toughness of the coating, in order to better densify the ceramic material, as a whole, and seal its surface, and in order to produce a densified, crack-free material with enhanced reliability in high-temperature applications. As it has been subjected to a high-temperature pressing operation, the glass-based coating on the prior art product is considered herein to qualify as "consolidated".  

Claims 12, 21, 22, 26, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bouillon (US PG Pub. No. 2012/0063912), as evidenced by FiberMax Composites in view of Lewinsohn, and optionally, Wang and/or Mehrotra and/or Bandyopadhyay.
Regarding claims 12, 21, 22, 26, and 30-32, Bouillon teaches a ceramic component comprising a ceramic matrix composite (CMC) made by infiltrating a fibrous ceramic form, which may be made up of yarns or tows of fibers, with a preceramic polymer followed by pyrolyzing the polymer to form a ceramic matrix (i.e. "ceramic char") that is coated along its exterior surface and at least partially filling a plurality of open pores in the surface with a vitreous (i.e. "glass-based") coating such that the vitreous coating is integrated and bonded to the CMC (35, 45, 48, 52, 60).  The vitreous coating comprises 55 to 70 % silica (i.e. it is a "silica glass") and alumina and forms an aluminosilicate glass when heated (par. 63-68).    
The vitreous (i.e. "glass-based") coating is applied to Bouillon's CMC component as a suspension by spraying, dipping, or as a slip and subjected to a heat treatment in order to fix it onto the CMC component(s) (par. 7, 120, 122).  As it is formed from a suspension that is eventually heated and dried, and that creates a smooth surface over the coated part, Bouillon's vitreous coating is considered a "consolidated glass-based coating" (par. 77, 78 122).  As evidenced by FiberMax Composites, which teaches that "yarn" and "tow" each refer to a bundle of filaments (p. 1), Bouillon's yarn or tow-comprising composite comprises fiber bundles within a ceramic matrix. 
The teachings of Bouillon differ from the current invention in that his coating is not explicitly taught to include a powder filler or to include one of the recited carbides or nitrides. However, as discussed above, Bouillon does teach including an aluminosilicate-based coating on/in his composite product. Lewinsohn further teaches to include inert powder fillers, such as SiC or Si3N4, in composite aluminosilicate coatings in order to promote coating adhesion and reduce shrinkage of the coatings, and to include other fillers, such as Al2O3, ZrO2, and others, to modify other properties, e.g. coefficient of thermal expansion ("CTE"), oxidation resistance, erosion resistance, etc. of the coatings (par. 14, 51, 52).  Lewinsohn teaches that such fillers are homogenously mixed with the coating composition prior to applying the mixture to a substrate (par. 52).  Therefore, it would have been obvious to one of ordinary skill in the art to homogenously mix an inert powder filler, such as SiC and/or Si3N4, and/or one or more of the other powder fillers powders taught by Lewinsohn in the prior art aluminosilicate-based composite coating, including mixing/configuring the coating such that it includes both filler and the above-discussed silicate(s) distributed throughout it in order to promote coating adhesion, reduce coating shrinkage, and control one or more other coating properties, such as CTE, oxidation resistance, and erosion resistance.  Accordingly, the glass-based coating that would have been obvious in view of the cited prior art includes one of the recited silicates, one or both of SiC and Si3N4 (either or both of which qualify as a "powder filler" and/or as being one of the recited carbides or nitrides), and one or more additional powder fillers.       
The claim limitations directed to the formation of the recited product are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather to the product implied by the recited procedure.  See MPEP 2113.  It is not clear how a "hot pressed consolidated glass-based coating" covering a PIP CMC component as claimed differs in structure from Bouillon's product.  As such, Bouillon's product meets the claim limitations because it has the implied structure. 
If Bouillon's absence of teaching to hot-press the coated part was considered a difference from the current, it is noted that, as discussed above, Bouillon does teach to form a composite product including both a glass-based ceramic coating bound to an underlying substrate.  Bouillon also teaches that the coating is intended to fill the surface irregularities, including the surface pores, of the underlying composite material, and that such materials are used in high-temperature applications, such as in gas turbines (par. 11, 59, 60).  Wang further teaches to subject a substrate coated with a ceramic composite layer to hot isostatic pressing to enhance the density, hardness, and toughness of the ceramic coating layer (par. 19).  Mehrotra teaches that hot pressing is commonly used to fully densify ceramic materials and that glazes can be used to seal the surfaces of such materials (col. 1, ln. 13-14; col. 1, ln. 40-52). Bandyopadhyay further teaches encapsulating ceramics in a glass encapsulating agent and applying hot isostatic pressing in order to render the ceramic article densified and crack-free and in order to enhance the material's reliability in high-temperature applications (col. 5, ln. 36-50).  Accordingly, it would have been obvious to one of ordinary skill in the art to subject Bouillon's glass-based coating and coated composite material to hot pressing or hot isostatic pressing in order to enhance the density, hardness, and toughness of the coating, in order to better densify the ceramic material, as a whole, and seal its surface, and in order to produce a densified, crack free material with enhanced reliability in high-temperature applications. As it has been subjected to a high-temperature pressing operation, the glass-based coating on the prior art product is considered herein to qualify as "consolidated".  

Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive or are moot in view of the current rejections.
Applicant has argued that the claimed "hot pressed consolidated glass coating" is distinguished over the cited prior art glass-based coatings because the claimed "hot pressed consolidated glass coating" allegedly has a significantly different structure from coatings formed by conventional methods.  In making this argument, Applicant has further asserted that it is not possible to uniformly introduce fillers in "conventional applications", such as thermal or plasma spraying, and that such methods produce coatings with stratified layers of the fillers rather than with the fillers distributed throughout.  However, the rejections are not based on making coatings with a thermal spray method, such as plasma spray.  As discussed above, each of Sheedy and Bouillon teach applying the coating by liquid or slurry-based techniques, such as dipping, spraying, applying as a slip, and infiltrating, and by heating so that the coating components are melted and flow into the porosity of their underlying substrate. Therefore, the thermal spray methods to which Applicant compares the claimed coating are not required by Sheedy or Bouillon and neither teach to form a multilayer, glass-based coating.  Additionally, the claims do not require the recited coating to have a uniform distribution of fillers and do not exclude a coating from having a stratified structure of fillers.  
For the reasons discussed above, the prior art coatings also appear to have structures that qualify as "consolidated".  As such, it remains unclear what specific differences there are between the claimed coating and the structures of the glass-based coatings rendered obvious by the cited prior art.  Applicant's previously-submitted Declaration regarding the differences in Sheedy's coating and a coating made by the current inventors has been previously addressed.  Furthermore, it would have been obvious to perform hot pressing on the prior art products, thereby achieving a "hot pressed consolidated glass-based coating" on each, for the reasons discussed above.
Applicant's arguments regarding Chyung are moot in view of the current rejections.  
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784